DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
As per the remarks of 9/16/2022 claims 1 and 5 are amended; claim 3 has been cancelled, and claim 4 is amended to be dependent on claim 1. 
Applicant’s further amendment to the title of the specification is appreciated as previously objected to be sufficiently undescriptive; hence the objection to the title has been withdrawn. Claim 1 is also amended to correct the insufficient antecedent basis described in the last office action. Therefore, the ‘35 USC 112’ rejection has been withdrawn. Claims 1-2 and 4-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2016/0028257) in view of Shibata et al. (US 8,581,556), (Hereinafter, Shibata) further in view of Seol et al. (US 2019/0237713). 
With respect to claims 1 and 10, Hashimoto discloses a battery module (Fig. 2, 110) comprising: a first battery string (Fig. 2, 111) comprising: a first battery comprising a first positive terminal and a first negative terminal (see Reproduced Fig. 2, above:+term and -term); a second battery comprising a second positive terminal and a second negative terminal (the second battery in 111); a third battery comprising a third positive terminal and a third negative terminal (Fig. 2, third battery in 111); a first metal plate connected to the first negative terminal and the second positive terminal (Fig. 2, 140:corresponding positive and negative connection as indicated in reproduced figure above); and a second metal plate connected to the second negative terminal and the third positive terminal (Fig. 2, in 110, batteries 111 are connected in series where the first battery negative terminal connected to the second battery positive terminal and all other connected similarly); and a first switch comprising a first input terminal and a first output terminal (Fig. 2, switch 123: charge/discharge switch).

    PNG
    media_image1.png
    609
    773
    media_image1.png
    Greyscale

HASHIMOTO, however, does not expressly disclose the switch wherein the first input terminal and the second output terminal are connected to one of the first metal plate and the second metal plate. 
Shibata discloses, on the other hand, the switch wherein the first input terminal and the second output terminal are connected to one of the first metal plate and the second metal plate (See Switch M31 of Fig. 6, the input and out terminals (as metal plate connection terminals) of BTA/BTB, batteries, connected to the input switch and the other output switch is connected to the other connection parts of the batteries). 
Shibata further describes a second switch comprising a second input terminal and a second output terminal (Fig. 1, SW M12 (second transistor) with second input and output), wherein the first input terminal and the first output terminal are connected to the first metal plate, and the second input terminal and the second output terminal are connected to the second metal plate (Fig. 6, batterie BTA-BTD are in series and connected one input to the next output terminals to the connection line considered as connection plate or metal). 

Both references do not expressly disclose wherein the first input terminal and the first output terminal are directly connected to the first metal plate.

Seol discloses the first input terminal and the first output terminal are directly connected to the first metal plate (Fig. 3, 1st and 2nd metal plates 310 and 320; see also para.# 0067-0069: in the battery pack 1, first and second conductive 310 and 320 are coupled in 330 PCB, metal plates stacked on battery).

    PNG
    media_image2.png
    564
    685
    media_image2.png
    Greyscale


HASHIMOTO, Shibata and Seol are analogous art because they are from the same field of endeavor namely Battery pack, Battery system and protection circuit for battery pack. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a switch with input terminal and output terminal connected to the batteries first connection metal or terminal, and conductive:  metal plates so that the switch can control the discharge of the batteries as monitored by the monitoring circuit for proper voltage regulation or discharge control to the battery system of HASHIMOTO in view of the teachings of Shibata and Seol for the benefit of controlling or protecting excessive battery discharge that would result in depletion.
With respect to claim 4, the combined references of Hashimoto, Shibata and Seol disclose the battery module as described above, Shibata further comprising: a control circuit turning on at least one of the first switch and the second switch according to voltages of the first battery, the second battery, and the third battery (Fig. 6, controller, IC 90 controls switches to regulate according to voltage and voltage differences of the batteries BTA-BTD: Col. 7, lines 54-66). 
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Shibata and Seol further in view of Li (US 8,253,383). 
With respect to claims 5 and 6, the combined references of Hashimoto, Shibata and Seol disclose the battery module as described above, the combined references of Hashimoto and Shibata disclose the battery module and control circuit or IC and a monitoring protection circuit detecting a voltage as described above, but  both references do not disclose determining whether a voltage difference between the maximum voltage and the minimum voltage among the first, second, and third voltages exceeds a threshold value, wherein in response to the voltage difference not exceeding the threshold value, the microcontroller does not turn on the first switch and the second switch. 
Li, however, discloses a voltage difference between the maximum voltage and the minimum voltage among the first, second, and third voltages exceeds a threshold value, wherein in response to the voltage difference not exceeding the threshold value, the microcontroller does not turn on the first switch and the second switch (Col. 3, lines 4-16). 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a circuit the detects voltage differences of an optimum threshold value (maximum and minimum) for the benefit of controlling an under-voltage condition or over voltage condition to protect the batteries and the power circuit from depletion due to over discharge or damage from overheat as described by Li references.
With respect to claims 7, 8 and 9, the combined references of Hashimoto, Shibata, Seol and Li disclose the battery module as described above, wherein: Li further discloses in response to the voltage difference exceeding the threshold value and the second voltage being the minimum voltage, the microcontroller turns on the first switch, and in response to the voltage difference exceeding the threshold value and the third voltage being the minimum voltage, the microcontroller turns on the second switch (Col. 3, lines 47-56: the controller 118 disable the discharging loop; switch 126 and 124 in response to active over voltage and MOSFET 126 turned off and same way in the reverse condition when activation is required or initiated by corresponding signals). 
Conclusion
Lee et al. US 2020/0144572 discloses a battery pack or module in which inner space between a battery cell and a metal plate in order to protect the battery from conduction of heat generation.
Itaya et al. US 2020/0185793 discloses battery module with multiple or plurality of plates, which are provided at both end portions of the cell laminated body. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection as described above. The previous anticipatory rejections have been withdrawn, but replaced with the new ground of rejection for further clarification based on the current amendments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859